ORDER

PER CURIAM.
Demeco Williams (Movant) appeals from the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 *144motion for post-conviction relief without an evidentiary hearing. In his appeal, Mov-ant argues that the motion court clearly erred when it failed to find that his trial attorney rendered ineffective assistance in that he failed to object to the improper opinion testimony of one of the State’s witnesses at trial.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. Helmig v. State, 42 S.W.3d 658, 665-66 (Mo.App. E.D.2001). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).